Name: Commission Regulation (EC) No 2900/95 of 15 December 1995 fixing an export tax in relation to the product falling within CN code 1001 90 99
 Type: Regulation
 Subject Matter: plant product;  taxation
 Date Published: nan

 16. 12. 95 | EN 1 Official Journal of the European Communities No L 304/27 COMMISSION REGULATION (EC) No 2900/95 of 15 December 1995 fixing an export tax in relation to the product falling within CN code 1001 90 99 order to restrict quantities ; whereas it is not necessary to penalize those licences or licences under Commission Regulation (EC) No 2372/95 (4) for the supply of the ACP countries ; whereas it is necessary to ensure that prices remain stable over a certain period ; whereas, as a result, this measure should apply only to licences issued from the date of entry into force of this Regulation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 16 thereof, Whereas Article 16 of Council Regulation (EEC) No 1766/92 provides that where quotations or prices on the world market for certain products reach the level of Community prices and such situation is likely to continue and deteriorate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken ; whereas Article 15 of Commission Regula ­ tion (EC) No 1 50 1 /95 (3) provides that where such condi ­ tions are met, an export tax may be fixed and may vary according to the destination ; Whereas prices on the world market for common wheat have reached the level of those in the Community and the trend in those prices is that they will increase ; whereas this situation is likely to lead to an excessive export of common wheat from the Community ; whereas it has therefore been decided to apply an export tax to this product at a level which will avoid disturbance to the Community market ; Whereas export licences issued for common wheat in November 1995 are still valid ; whereas their validity was already limited as a precautionary measure to 30 days in HAS ADOPTED THIS REGULATION : Article 1 1 . The export tax referred to in Article 15 of Regula ­ tion (EC) No 1501 /95, for the product falling within CN code 1001 90 99 is fixed at the level set out in the Annex to this Regulation . 2. However, that tax shall not apply to export licences issued before the date of entry info force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2 OJ No L 179, 29. 7. 1995, p. 1 . P) OJ No L 147, 30. 6. 1995, p. 7. (4) OJ No L 242, 11 . 10 . 1995, p. 3 . No L 304/28 EN Official Journal of the European Communities 16 . 12. 95 ANNEX CN code Level of export tax in ECU/tonne 1001 90 99 25,00